Vendum Batteries Inc.
 
Accounting Worx Suite, 400 Thames Valley Park Drive, Reading RG6 1PT
 
07/06/2010
 
Private & Confidential
 
Professor Peter J Skabara : C/O Department of Pure Applied Chemistry,
Strathclyde University, 295 Cathedral Street, Glasgow, G1 1XL
 
Dear Peter,
 
I am pleased to confirm the terms of your appointment as a non-executive member
of the Advisory Board of the Company:
 
1.  
This letter records the terms on which you are to serve as a non-executive
member of the Advisory Board of the Company from 11/06/2010.

 
2.  
Your appointment on the terms set out in this letter, is for an initial period
of 12 months from 11/06/2010, although either party may give the other three
months' notice in writing to terminate your appointment at any time.

 
3.  
You will return all property of the Company in your possession on the expiry or
termination of this appointment.

 
4.  
You will be entitled to payment for your services as a non-executive member of
the Advisory Board of a fee to be agreed with the consultancy company providing
your services under a separate agreement, such fee to accrue from day to day and
to be payable monthly in arrears subject to the deduction of tax and national
insurance contributions as appropriate. You accept that such separate agreement
and fee shall commence once the Company has been funded from its proposed
initial round of fund raising, with the level of fee and commitment to be
negotiated in good faith at that time. You will be entitled to participate in
any share option arrangements, which the Company puts in place.  As initial
consideration for your non-executive services hereunder, the Company shall
procure that you receive a number of shares (to be confirmed when shares are
issued) in the Company (i.e. 0.5% of the current issued share capital).

 
5.  
Remuneration will be paid in the form of a monthly retainer fee (the "Base
Salary") which shall be at a rate of one thousand five hundred pounds (£1,500)
per month and shall be paid on receipt of an invoice from you in accordance with
the Corporation's regular payroll practices in effect from time to time, but not
less frequently than in monthly installments. The 'base salary' will be paid for
10 hours of your time per month. In addition to the 'base salary' you will be
paid at a rate of seventy five pounds (£75.00) per hour for any work undertaken
for Vendum Batteries Inc.

 
6.  
Roles and responsibilities will include advising the board on technical
viability and capabilities of proposed battery design(s), managing the
specifications and production of prototypes, providing technical assistance in
answering investor conference calls and discussions and establishing objectives
for technical milestones, timetables and any relevant R&D considerations for
creating commercially viable battery production capabilities.

 
7.  
In the event that you are called on or requested to perform any special duties
or responsibilities outside your ordinary duties as member of the Advisory
Board, the Board may agree to pay you special remuneration.

 
8.  
In addition, you will be entitled to be repaid all travel, accommodation, and
other reasonable expenses (including without limitation mobile telephone
expenses) properly incurred in connection with your duties as non-executive
member of the Advisory Board.

 
9.  
As a non-executive member of the Advisory Board you will perform the duties
normally attendant on that office, including (without limitation) attending
Advisory Board meetings, which are normally held quarterly, on such dates as
will be notified to you. Non-executive members of the Advisory Board are
expected to work with and through the Advisory Board; they are not expected to
undertake executive duties or to assume executive responsibilities.

 
 
 

--------------------------------------------------------------------------------

 
 
10.  
During the term of your appointment you may not (except with the prior sanction
of a resolution of the Board) be directly or indirectly employed, engaged,
concerned or interested in, or hold any office in, any business or undertaking
which competes directly in the same country with any of the businesses of the
Company (or Group) or is a significant customer or supplier of any such
businesses. For the purposes of this letter "Company" or "Group" shall mean the
Company and any subsidiary or subsidiary undertaking (such terms having the
respective meanings assigned thereto by sections 736 and 258 of the Companies
Act 1985, as amended) of it as exists from time to time. However, this shall not
prohibit you from holding (directly or through nominees) investments listed or
admitted to trading on the Official List of the United Kingdom Listing Authority
("UKLA") or in the AiM Market of the London Stock Exchange Pic ("AIM") or on any
other recognized investment exchange so long as you do not hold more than 5 per
cent of the issued shares or other securities of any class of anyone company
without the prior sanction of a resolution of the Board.

 
11.  
Both during the term of your appointment and after its termination you will
observe the obligations of confidentiality, which are attendant on the office of
member of the Advisory Board.

 
12.  
Nothing in this letter is deemed to make you an employee of the Company.

 
13.  
This agreement may be executed in two or more counterparts and the counterparts
shall together constitute one agreement provided that each party has executed
one or more counterparts.

 
Kindly confirm your agreement to the terms set out above by signing the
endorsement on the enclosed copy of this letter and returning the copy to me at
the above address.
 
Yours sincerely
 


 
/s/ Fraser Cottington
 
CEO
 
For and on behalf of Vendum Batteries Inc.
 
I accept my appointment as a non-executive member of the Advisory Board of the
Company on the terms set out above
 


 
/s/ Peter Skabara
 
Dated: 16/06/10
 